



Exhibit 10.5




KAISER ALUMINUM CORPORATION
2006 EQUITY AND PERFORMANCE INCENTIVE PLAN
AMENDMENT TO RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AMENDMENT TO RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Amendment”),
effective as of March 8, 2017, amends the Restricted Stock Award Agreement,
effective as of March 5, 2016 (the “Award Agreement”), evidencing the grant of
Restricted Stock Units by Kaiser Aluminum Corporation, a Delaware corporation
(the “Company”), to the undersigned Participant (the “Participant”) pursuant to
the provisions of the Kaiser Aluminum Corporation 2006 Equity and Performance
Incentive Plan (the “Plan”). All capitalized terms used herein shall have the
meanings ascribed to them in the Plan unless specifically set forth otherwise
herein.;
WHEREAS, the Company and the Participant have determined that it is in the best
interests of both such parties to amend the Award Agreement.
NOW THEREFORE, the Company and the Participant agree as follows:
1.Section 3(b) of the Award Agreement is hereby amended to read in its entirety
as follows:


(b)
The Company shall issue or deliver Common Shares to settle vested RSUs granted
hereunder: (i) except with respect to Sections 5 and 6 of this Agreement, on the
applicable date set forth under the “Vesting Schedule” on the electronic cover
page to which this Agreement is attached; (ii) in the event of the Participant’s
death (the event contemplated by Section 5(a) of this Agreement) or “separation
from service” from the Company within the meaning of Section 409A of the Code
and Section 1.409A-1(h) of the Treasury Regulations (the event for purposes of
Section 409A of the Code contemplated by either Section 5(b), 5(c), or 5(d) of
this Agreement), on the date of such event; or (iii) with respect to an event
contemplated by Section 6 of this Agreement, on the date of the Change in
Control; provided, that if the Change in Control does not constitute a “change
of control event” (as described in Treasury Regulation
Section 1.409A-3(i)(5)(i)) with respect to the Company, the Common Shares will
not be issued or delivered as a result of such event and shall instead be issued
or delivered in accordance with this Section 3(b) of this Agreement upon the
next event contemplated hereby.

2.Section 3 of the Award Agreement is hereby revised to add a new subsection (c)
thereto to read in its entirety as follows (with all subsequent subsections of
Section 3 being re-lettered accordingly):


(c)
Notwithstanding anything in this Agreement, including Section 3(b) of this
Agreement, to the contrary, if, on the date the Participant ceases to be an
Employee of the Company, the Participant is deemed to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code, then,
with regard to any payment that is considered nonqualified deferred compensation
under Section 409A of the Code payable on account of a “separation from
service,” such payment or benefit will be made on the earlier of: (i) the fifth
business day of the seventh month after such “separation from service” or (ii)
the Participant’s death.






--------------------------------------------------------------------------------





3.The first sentence of Section 5(b) of the Award Agreement is hereby amended to
read in its entirety as follows:


In the event the Participant ceases to be an Employee of the Company by reason
of Disability (as defined in this Section 5(b)) during a Period of Restriction,
all RSUs granted hereunder and held by the Participant at the time of employment
termination shall no longer be subject to the Period of Restriction and shall
become 100% vested and the Company shall issue or deliver the Common Shares
underlying such RSUs to the Participant in accordance with Section 3(b) of this
Agreement, subject to any delay required pursuant to Section 3(c) of this
Agreement.
4.Sections 5(c) and 5(d) of the Award Agreement are hereby amended to read in
their entirety as follows:


(c)
Involuntary Termination Other Than For Cause or Detrimental Activity;
Termination For Good Reason. In the event the Participant ceases to be an
Employee of the Company during a Period of Restriction because either (i) the
Company or any of its Subsidiaries terminates such employment for any reason
other than for Cause or other Detrimental Activity or (ii) the Participant
terminates his or her employment for Good Reason, all RSUs granted hereunder and
held by the Participant at the time of such employment termination shall no
longer be subject to the Period of Restriction and shall become 100% vested and
the Company shall issue or deliver the Common Shares underlying such RSUs to the
Participant in accordance with Section 3(b) of this Agreement, subject to any
delay required pursuant to Section 3(c) of this Agreement.

(d)
Retirement. In the event the Participant ceases to be an Employee of the Company
as a result of retirement at or after age 65 during a Period of Restriction, a
pro rata portion, determined in accordance with the next following sentence, of
all RSUs granted hereunder and held by the Participant at the time of such
retirement at or after age 65 shall no longer be subject to the Period of
Restriction and shall become vested and the Company shall issue or deliver the
Common Shares underlying such RSUs to the Participant in accordance with Section
3(b) of this Agreement, subject to any delay required pursuant to Section 3(c)
of this Agreement. Such pro rata portion shall be determined based on a
fraction, the numerator of which shall be the number of days the Participant was
employed during a Period of Restriction and the denominator of which shall be
the total number of days in such Period of Restriction. RSUs granted hereunder
and held by the Participant at the time of a retirement at or after age 65
contemplated by this Section 5(d) that do not vest as provided above shall be
forfeited by the Participant upon such retirement at or after age 65.






--------------------------------------------------------------------------------





5.Section 6 of the Award Agreement is hereby amended to read in its entirety as
follows:


6.    Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control during a Period of Restriction
and while the Participant continues to be an Employee of the Company, the Period
of Restriction shall immediately lapse, with all RSUs granted hereunder and held
by the Participant at the time of such Change in Control no longer being subject
to any Period of Restriction and becoming 100% vested, and the Company shall
issue or deliver the Common Shares underlying such RSUs to the Participant in
accordance with Section 3(b) of this Agreement.
6.Section 11(j) of the Award Agreement is hereby amended to add the following
sentence at the end thereof:


Notwithstanding any other provision to the contrary, a termination or cessation
of employment shall not be deemed to have occurred for purposes of any provision
of this Agreement providing for the payment of “deferred compensation” (as such
term is defined in Section 409A of the Code and the Treasury Regulations
promulgated thereunder) upon or following a termination or cessation of
employment unless such termination or cessation is also a “separation from
service” from the Company within the meaning of Section 409A of the Code and
Section 1.409A-1(h) of the Treasury Regulations and, for purposes of any such
provision of this Agreement, references to “employment termination,”
“termination of employment,” “employment cessation,” “cessation of employment”
or like terms shall mean “separation from service.”
7.Section 12 of the Award Agreement is hereby revised to add a new subsection
(l) thereto to read in its entirety as follows (with the subsequent subsection
of Section 12 being re-lettered accordingly):


(l)    “Vesting Date” means the applicable vesting date referred to in Section 5
or 6.


8.Except as expressly set forth herein, the provisions of the Award Agreement
shall continue in full force and effect.
[Signatures are located on the next page.]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.
 
 
 
 
 
 
 
KAISER ALUMINUM CORPORATION
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
















